DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is an aggregation of elements not structurally correlated to any of the other claimed components except being ‘housed in the cabinet.’ The claim is indefinite since none of the elements are correlated to one another or a previously recited element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abell-4233785 in view of Dore-2005/0003747 and Shank-5484325.
Abell discloses claim 1. A micro-abrasion sandblast device, comprising: a tank 1 for containing a supply of abrasive media and having a media outlet 13 on a base thereof; a manifold 4 
Abell does not disclose a separate cabinet (claim 1) with a door/cover (claim 15) attached to the rear (cl 15) of the tank with the first inlet. However, Dore teaches a sandblasting assembly having a tank 1 for storage of abrasive particles with a cabinet 2 with a door (Fig 2) attached thereto having a first inlet 17 of compressed gas/air for pressurizing the tank and abrasive particles.  The cabinet also houses other components of the assembly such as valves, pressure gages, regulators, pumps, etc. so as to keep the components in one place and protected by cabinet and door and easy to access.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the blasting assembly of Abell with a cabinet (cl 1) having a door (cl 15), the cabinet attached to rear of tank (cl 15), as taught by Dore, in order to house and protect the components of the blasting assembly and have the components in one place for easy access.  
Further, Abell nor Dore teach a second inlet for an external source of liquid (cl 1) to be applied during the blasting operation.  However, Shank teaches a blasting operation having a tank 24 for blasting particulate, a first inlet for pressurized gas/air to go to tank via 92 and to go to media outlet and nozzle via 84, and a second inlet via 104 connected to external source of liquid/water (H2O) for applying water at nozzle during the blasting operation via 36.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the apparatus of Abell in view of Dore, with the cabinet having a second inlet for supplying water to the nozzle during the blasting operation, as taught by Shank, in order to suppress dust formation from the blasting operation.
Shank, as applied in claim 1, teaches claim 2. Wherein the liquid is supplied at a spray nozzle of a blast hose connected to said blast hose coupler.  
Regarding claims 3-5, Abell discloses a cylindrical tank with a cone-shaped base (Fig 1) but Abell in view of Dore and Shank do not teach the material of the tank or how it is made. However, to have the tank made of aluminum parts and welded together (base welded to cylinder tank) would have been obvious to one of ordinary skill in the art at time invention was made since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Aluminum is well-known to be used for containers because it is rust and corrosion resistant, therefore to use aluminum for its suitability in the blasting art would be within the level of ordinary skill in the art.  To weld different sections together would have been an obvious design expedient to one of ordinary skill in the art.  
Abell in view of Dore does not disclose claim 6. wherein, during use, said tank provides a capacity of at least about 1 cubic foot and is adapted to be pressurized up to at least 100 psi.  However, Shank teaches the blasting system tank 26 to have a cavity of 6 cubic feet (col 8, line 12) and to pressurize from 30 to 150psi (col 8,line 48). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made for Abell in view of Dore to utilize a tank of at least 1 cubic foot and a pressure of at least 100psi, as taught by Shank, in order be able to have enough particulate in a tank for a certain job and to have high enough pressure for efficiently abrading a wrokpiece.
Regarding claim 7. The micro-abrasion sandblast device according to claim 1, wherein said cabinet houses a pilot valve interconnected to said second inlet, said pilot valve being adapted to receive signals from a hand-held nozzle of a blast hose to control the flow of liquid from said cabinet.  Dore teaches the cabinet, as detailed above, and Shank further teaches a pilot valve 108 to receive signal 22 from nozzle to control the flow. Therefore, it would have been further obvious to one of ordinary skill in the art at time invention was made to modify Abell in view of Dore to house the pilot valve 108 of shank within the cabinet for protection and ease of access.
Abell in view of Dore and Shank further teaches claim 8, wherein said second inlet via 104 includes a valve 106 external to said cabinet for manual opening and closing to permit or prevent the flow of the liquid to the pilot valve.  
Abell in view of Dore and Shank further teaches claim 9. wherein said liquid comprises water.  
Abell in view of Dore and Shank further teaches 10. wherein said cabinet houses a moisture trap 3. (Abell), a flow control valve 9 (Abell), a pressure regulator 8. None of the references use a three-way control valve for the flow of compressed gas, however, regarding claims 10 and 14, Abell uses a T for regulating air to tank to force media to outlet and down to media outlet via hose 11. Abell also has a pressure relief V to vent when operation ends.  Therefore, for Abell to use a 3way valve instead of a 2way T valve with a separate 3rd valve for venting would have been an obvious design expedient for controlling the compressed air for the 3 different applications, simplifying operation. 
Abell in view of Dore and Shank further teaches 11. The micro-abrasion sandblast device according to claim 10, wherein said moisture trap (3-Abell) receives a flow of compressed gas from said first inlet (2-Abell), wherein said flow control valve 9 (Abell) receives a flow of compressed gas exiting said moisture trap 3 (Abell), and wherein said flow control valve 9-Abell is adapted to receive signals from a hand-held nozzle (at 25-Abell) of a blast hose to permit the flow of compressed gas or to prevent the flow of compressed gas through the flow control valve.  
Abell in view of Dore and Shank further teaches 12. The micro-abrasion sandblast device according to claim 10, wherein said pressure regulator 92-Shank includes a knob for adjusting the pressure at which the compressed gas is permitted to enter the tank and the media valve via 84/86.  
Abell in view of Dore and Shank further teaches 13. The micro-abrasion sandblast device according to claim 12, wherein said pressure regulator (92/84-Shank) permits the pressure to be adjusted from about 3 psi to about 120 psi (col 8, line 48-SHank) and includes a pressure gauge (94/88-Shank).  
Abell further discloses 16. The micro-abrasion sandblast device according to claim 1, wherein said tank 1 includes an upper wall having a fill opening 7 through which said tank is filled with media, and wherein a removable and resealable cap 6 is adapted to seal said fill opening.  
Abell further discloses 17. The micro-abrasion sandblast device according to claim 1, further comprising wheels 36 and a kickstand 37 to permit the micro-abrasion sandblast device to be portable and to permit the tank to be self-supporting in a stable upright position.  
Abell further discloses claim 18. The micro-abrasion sandblast device according to claim 1, wherein said media valve 12 includes an adjustment knob 17 permitting manual adjustment of an amount of media permitted to flow out of said tank.  
Abell further discloses 19. The micro-abrasion sandblast device according to claim 1, further comprising a flexible blast hose 21 having a first end connected to said blast hose coupler 20 and a second end to which a spray nozzle 22 having trigger is attached 25.  
Abell further discloses 20. The micro-abrasion sandblast device according to claim 1, wherein the abrasive media is particulate abrasive material- Abstract.  

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices of portable blasting assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
June 19, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723